Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6, 8, and 17 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10 and 12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/16/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
T. Bryce Miller on 11/24/2021.
The application has been amended as follows: 
Claim 10, step c); “to form an electrode that has a multilayer structure which comprises at least two electrically conductive layers of the textile material and at least one insulating layer arranged between the at least two electrically conductive layers” is changed to “to form the multilayer structure which comprises the at least two electrically conductive layers of the textile material and the at least one insulating layer arranged between the at least two electrically conductive layers”
Claim 10, line 1 of step d); “an amplifier electronics system” is changed to “the amplifier electronics system”.
Claim 10, lines 2-3 of step d); “at a position between respective ones of the at least two electrically conductive layers” is changed to “at the position between the respective ones of the at least two electrically conductive layers”.
Claim 10, lines 3-5 of step d); “wherein each of the at least two electrically conductive layers comprise a contact link cut out of the electrically conductive textile material” is changed to “wherein the contact link of each of the at least two electrically conductive layers is cut out of the electrically conductive textile material”
Claim 10, line 5 of step d); “wherein at least one of the contact links overlaps…” is changed to “wherein the at least one of the contact links overlaps…”.
Claim 10, lines 6-7 of step d); “the at least one clearance with one of at least two connection areas in the amplifier electronics system.” Is changed to “the at least one clearance with the one of at least two connection areas in the amplifier electronics system.”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-6, 8, 10, 12 and 16-17, the Chamadiya (DE 102010023369), Quintanar (U.S. PGPub No. 2013/0345539), Wagner (DE 102008049112), and Sekitani (U.S. PGPub No. 2015/0276430) references fail to teach “at least one amplifier electronics system … integrated in the multilayer structure at a position between respective ones of the at least two electrically conductive layers and comprises at least two connection areas … the at least one insulating layer comprises at least one clearance … each of the at least two electrically conductive layers comprises a contact link which is cut out of the textile material of the conductive layers, and wherein at least one of the contact links overlaps with the at least one clearance and is electrically and directly connected with one of the at least two connection areas through the at least one clearance”.  The Chamadiya reference teaches a similar multilayer structure but fails to teach the amplifier electronics system integrated between ones of the at least two electrically conductive layers and comprises at least two connection areas, with the contact link cut out of the textile material of the conductive layers, wherein the contact links overlaps with the at least one clearance and is electrically and directly connected with one of the at least two connection areas through the at least one clearance. The Quintanar reference teaches the advantages of cutting a textile via a laser, but fails to cure the above noted deficiencies. Wagner teaches a similar multilayer structure, but fails to cure the above noted deficiencies of Chamadiya. Sekitani teaches a similar multilayer capacitive electrode structure, but fails to cure the above noted deficiencies. No other pertinent prior art reference were found that would overcome the above deficiencies. Such a combination of Chamadiya, Quintanar, Wagner, Sekitani, and/or any other reference in the art would solely rely on impermissible hindsight using information gleaned from the applicant’s specification. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794